


Exhibit 10.45A
AMENDMENT NO. 1 to MASTER AGREEMENT


This Amendment No. 1 to Master Agreement (together with the Exhibits hereto,
this “Amendment No. 1”) is made as of the 30th day of April 2013, by and among
ConAgra Foods, Inc., a Delaware corporation (“Oracle”), Cargill, Incorporated, a
Delaware corporation (“Watson”) and CHS Inc., a Minnesota corporation (“Iris”),
in connection with that certain Master Agreement, made as of the 4th day of
March, 2013 (the “Master Agreement”), by and among Oracle, Watson, Iris and HM
Luxembourg S.à r.l., a Luxembourg S.à r.l. (“Newco”). Oracle, Watson and Iris
are each referred to herein individually as a “Parent” and collectively as the
“Parents.” Capitalized terms not otherwise defined herein will have the
respective meanings assigned to them in the Master Agreement.


RECITALS


1.In accordance with Section 9.02(a) of the Master Agreement, the Parents may
amend the Master Agreement, and any such amendment will be binding upon each
Parent if such amendment is set forth in a writing executed by any such Parent
and such amendment will be binding upon Newco if such amendment or waiver is set
forth in a writing executed by all Parents.


2.The Parents desire to amend the Master Agreement to provide for certain
changes to the terms and Schedules thereof, as further provided herein, and by
their execution of this Amendment No. 1 the Parents intend for this Amendment
No. 1 to be an amendment to the Master Agreement that is binding on all Parents
and Newco.


Accordingly, the Parents, intending to be legally bound hereby, agree as
follows:


I.Identification of Shared Assets. The first sentence of Section 1.03(a)(i) of
the Master Agreement is deleted in its entirety and replaced with the following:
“No later than May 31, 2013, each Parent will prepare and deliver to the other
Parents a schedule of all of the Shared Assets of such Parent’s Group (the
“Shared Assets Schedules”).”


II.
Real Property Reviews.



(a)The third sentence of Section 5.07(a)(i) of the Master Agreement is deleted
in its entirety and replaced with the following: “The Parents will direct the
title companies to prepare the title commitments as promptly as reasonably
practicable, and in any case by June 30, 2013.”


(b)The third sentence of Section 5.07(a)(ii) of the Master Agreement is deleted
in its entirety and replaced with the following: “The Parents will direct the
engaged ALTA surveying coordinators to prepare the surveys of the Title Reviewed
Properties as promptly as reasonably practicable, and in any case by June 30,
2013.”


(c)The third sentence of Section 5.07(a)(iv) of the Master Agreement is deleted
in its entirety and replaced with the following: “The Parents will direct the
zoning report service companies to prepare the zoning reports as promptly as
reasonably practicable, and in any case by June 30, 2013.”






--------------------------------------------------------------------------------




(d)The first sentence of Section 5.07(a)(v)(A) of the Master Agreement is
deleted in its entirety and replaced with the following: “Either prior to or as
of the date of this Agreement, or within 25 Business Days after the date of this
Agreement, the Parents have jointly engaged or will jointly engage one or more
mutually acceptable engineering and environmental consulting firms to perform
the services specified in this Section 5.07(a)(v) and Section 5.07(b) (the
“Consulting Firm”).”


(e)The third sentence of Section 5.07(a)(v)(A) of the Master Agreement is
deleted in its entirety and replaced with the following: “During the period
commencing on the date of this Agreement (or, if later, the date on which the
Consulting Firm is retained) and ending on June 30, 2013 (the “Review Period”),
the Consulting Firm, along with up to two individuals designated by each Parent
(such individuals, together with the Consulting Firm, the “Joint Review Team”)
will conduct an engineering review of each Real Property that is a production
facility (including bakeries) (collectively, the “Reviewed Facilities”), in
accordance with the protocols and standards set forth on the scope of work
attached as Exhibit D-1 (the “Engineering Reviews”).”


III.Initial Updating. Section 5.09(a) of the Master Agreement is deleted in its
entirety and replaced with the following: “Each Parent may update its Disclosure
Letter by (i) delivering a substantially complete draft of such update (the
“Draft Updates”) to the other Parents no later than July 17, 2013 and (ii)
delivering a final version of such update (the “Disclosure Letter Updates”) to
the other Parents no later than July 31, 2013, provided, however, that no
updates to the sections of the Disclosure Letter pertaining to Fundamental Reps
or any sections other than those relating to the representations and warranties
will be permitted. These updates may reflect matters that came to exist or
occurred either before or after the date of this Agreement. Upon the delivery of
any Draft Update pursuant to this Section 5.09(a), the Parent delivering such
Draft Update will, prior to delivering a Disclosure Letter Update in respect of
such Draft Update, provide the other Parents a reasonable opportunity to review
and comment on such Draft Update, and will consider in good faith such
comments.”


IV.
Completion of Transaction Documents.



(a)The first sentence of Section 5.15 of the Master Agreement is deleted in its
entirety and replaced with the following: “During the period commencing on the
date of this Agreement and ending (i) on May 31, 2013, for Incomplete
Transaction Documents which are not Incomplete Ancillary Exhibits, and (ii)
prior to the Closing, for Incomplete Ancillary Exhibits, the Parties will
complete the forms of each of the Incomplete Transaction Documents, negotiating
in good faith, in accordance with the terms of this Section 5.15.”


(b)Section 5.15 of the Master Agreement is supplemented with the following
subsection “(j)”: “The form of the Alliance Agreement will be modified by the
Parents as they mutually determine in good faith is necessary solely to
incorporate
appropriate governance provisions relating to Oracle Puerto Rico, Sky Canada and
Oracle Netherlands.”


V.Schedule 1.01(a)(i) (Watson Reorganization). Schedule 1.01(a)(i) of the
Disclosure Schedules is deleted in its entirety and replaced with the form of
Schedule 1.01(a)(i) attached to this Amendment as Exhibit A.






--------------------------------------------------------------------------------




VI.Schedule 1.01(a)(ii) (Iris Reorganization). Schedule 1.01(a)(ii) of the
Disclosure Schedules is deleted in its entirety and replaced with the form of
Schedule 1.01(a)(ii) attached to this Amendment as Exhibit B.


VII.
Definitions.



(a)Article X is supplemented with the following: ““Draft Update” has the meaning
set forth in Section 5.09(a).”


(b)The definition of “Incomplete Ancillary Exhibits” in Article X is deleted in
its entirety and replaced with the following: “”Incomplete Ancillary Exhibits”
means those items set forth in clauses (v) through (ix), and (xvi), of the
definition of Incomplete Transaction Documents.”


(c)The definition of “Incomplete Transaction Documents” in Article X is
supplemented with the following clauses: “ (xv) the Alliance Agreement and (xvi)
Schedules 1.2 and 9.1 of the IP License Agreements.”


VIII.Effect of Amendment. Except as specifically amended as set forth above, the
Master Agreement shall continue in full force and effect. Nothing in this
Amendment No. 1 shall be construed to amend, modify or waive any provision of
the Master Agreement other than those specifically amended or modified as set
forth above.


IX.Construction. The descriptive headings herein are inserted for convenience of
reference only and are not intended to be a substantive part of or to affect the
meaning or interpretation of this Amendment No. 1. Whenever required by the
context, any pronoun used in this Amendment No. 1 will include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs will include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof.
The use of the words “include” or “including” in this Amendment No. 1 will be by
way of example rather than by limitation. The use of the words “or,” “either” or
“any” will not be exclusive. The Parties have participated jointly in the
negotiation and drafting of this Amendment No. 1. In the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any Parent by virtue of the authorship of any of
the provisions of this Amendment No. 1.


X.Governing Law. Any Proceedings arising out of or relating to this Amendment
No. 1 will be subject to Section 9.08 of the Master Agreement.




--------------------------------------------------------------------------------








XI.Counterparts; Effectiveness. This Amendment No. 1 may be executed in multiple
counterparts (any one of which need not contain the signatures of more than one
Parent), each of which will be deemed to be an original but all of which taken
together will constitute one and the same agreement. This Amendment No. 1, to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission, will be treated in all manners and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of any Parent, the other Parents will re-execute original forms thereof
and deliver them to the requesting Parent. No Parent will raise the use of a
facsimile machine or other electronic means to deliver a signature or the fact
that any signature was transmitted or communicated through the use of facsimile
machine or other electronic means as a defense to the formation of a Contract
and each such Parent forever waives any such defense.






[Signature Page Follows]




--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the Parents have caused this Amendment No. 1 to Master
Agreement to be duly executed and sealed by their respective authorized officers
on the day and year first above written.


CONAGRA FOODS, INC.




/s/ Bill J Hahn


Name: Bill J Hahn
Title: VP of M&A




CARGILL, INCORPORATED




___________________
Name:
Title:






CHS INC.




/s/ Mark L Palmquist


Name: Mark L Palmquist
Title: Executive VP & COO




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parents have caused this Amendment No. 1 to Master
Agreement to be duly executed and sealed by their respective authorized officers
on the day and year first above written.


CONAGRA FOODS, INC.






_____________________


Name:
                         Title:


CARGILL, INCORPORATED


                     
/s/ K. Scott Portnoy


Name: K. Scott Portnoy
Title: Corporate Vice President








CHS INC.




/s/ Mark L Palmquist


Name: Mark L Palmquist
Title: Executive VP & COO












































--------------------------------------------------------------------------------






EXHIBIT A


AMENDED AND RESTATED


Schedule 1.01(a)(i) Watson Reorganization


1.
Watson Canada Holdings III (2006) Inc. converts to a Nova Scotia Unlimited
Liability Corporation. Watson, Inc. contributes the stock of Watson Canada
Holdings III (2006) ULC to Watson International, Inc.



2.
Watson International, Inc. contributes stock of Watson Canada Holdings III
(2006) ULC to Watson International Luxembourg 1 S.à r.l.



3.
Watson International Luxembourg 1 S.à r.l. contributes the stock of Watson
Canada Holdings III (2006) ULC to Watson International Luxembourg 20 S.à r.l.



4.
Watson Canada Holdings III (2006) ULC will complete and file IRS Form 8832,
Entity Classification Election, to be treated as a disregarded entity for U.S.
federal tax purposes.



5.
Watson International Luxembourg 20 S.à r.l. borrows from a Watson intercompany
lender the USD equivalent of an amount equal to the sum of (a) the balance of
the intercompany loan from Watson Limited to Watson Canada Holdings III (2006)
ULC, which is approximately $[51.2] million as of March 4, 2013, and (b) Watson
Canada Holdings III (2006) ULC’s proportionate share of the balance of the
intercompany loan from Watson, Ltd. to Sky GP, the total balance being
approximately $[9.2] million as of March 4, 2013.



6.
On the same day, Watson International Luxembourg 20 S.à r.l. makes a capital
contribution equal to the USD amount in step 5 to Watson Canada Holdings III
(2006) ULC in exchange for additional Watson Canada Holdings III (2006) ULC
shares.



7.
On the same day, Watson Canada Holdings III (2006) ULC converts the USD amount
at the spot rate to CAD and repays $[51.2] million CAD loan to Watson Limited,
and Watson Canada Holdings III (2006) contributes an amount equal to its
proportionate share of the $[9.2] million CAD loan to Sky GP as a contribution
of capital. Sky GP then repays its $[9.2] million intercompany loan from Watson
Limited.



8.
Sky GP liquidates and is dissolved and then Watson Canada Holdings III (2006)
ULC and Iris Canada Milling ULC amalgamate.



9.
If the appropriate third-party consents have been obtained, Surviving ULC
purchases the flour milling assets held by Watson Limited. Surviving ULC borrows
cash proportionately from Watson and Iris Luxembourg entities or has





--------------------------------------------------------------------------------






cash on hand equal to the fair market value of the Watson Limited flour milling
assets. If the appropriate third-party consents have not been obtained, then the
flour milling assets held by Watson Limited will be treated as Shared Assets.


10.
Watson, Inc. contributes non-Sky LLC assets and assets that were previously
leased to Sky LLC to a newly formed single member LLC, New Watson LLC.



11.
Watson, Inc. contributes remainder of outstanding short-term debt to capital of
Sky LLC in exchange for additional Sky LLC interests.



12.
Watson, Inc. and Watson International Luxembourg 20 S.à r.l. form Watson S.à
r.l.    Watson S.à r.l. will complete and file IRS Form 8832, Entity
Classification Election, to be treated as a partnership for U.S. federal tax
purposes.



13.
Watson, Inc. contributes equity of New Watson LLC and Watson International
Luxembourg 20 S.à r.l. contributes the stock of Surviving ULC to Watson S.à r.l.





--------------------------------------------------------------------------------








EXHIBIT B


AMENDED AND RESTATED


Schedule 1.01(a)(ii) Iris Reorganization


1.
Iris Canada, Inc. reorganizes as Iris Canada Milling, Inc. with Iris Canada,
Inc. name and unrelated grain marketing activities transferred to a new Canadian
corporation.



2.
Iris Inc. creates new Luxembourg holding company, Iris Lux Holdco, S.à r.l. that
will be taxed as a corporation.



3.
Iris Inc. and Iris Lux Holdco, S.à r.l. form Iris Lux, S.à r.l. Iris Lux, S.à
r.l. will complete and file IRS Form 8832, Entity Classification Election, to be
treated as a partnership for U.S. federal tax purposes.



4.
Iris Canada Milling, Inc. converts to a Nova Scotia Unlimited Liability
Corporation. Iris Inc. contributes the stock of Iris Canada Milling ULC to Iris
Lux Holdco,

S.à r.l.


5.
Iris Canada Milling ULC will complete and file IRS Form 8832, Entity
Classification Election, to be treated as a disregarded entity for U.S. federal
tax purposes.



6.
Iris Canada Milling ULC contributes an amount equal to its proportionate share
of the $[9.2] million CAD loan to Sky GP as a contribution of capital. Sky GP
then repays its $[9.2] million intercompany loan from Watson Limited.



7.
Sky GP liquidates and then Watson Canada Holdings III (2006) ULC and Iris Canada
Milling ULC amalgamate.



8.
Surviving ULC purchases the flour milling assets held by Watson Limited.
Surviving ULC borrows cash proportionately from Watson and Iris Luxembourg
entities or has cash on hand equal to the fair market value of the Watson
Limited flour milling assets. If the appropriate third-party consents have not
been obtained, then the flour milling assets held by Watson Limited will be
treated as Shared Assets.



9.
Iris Inc. contributes assets that were previously leased to Sky LLC to a newly
formed single member LLC, New Iris LLC.



10.
Iris Inc. contributes cash to Sky LLC in an amount equal to its pro rata share
of the outstanding short-term indebtedness of Sky LLC in exchange for additional
Sky LLC interests. Sky LLC uses such contributions to reduce its short-term term
indebtedness.





--------------------------------------------------------------------------------








11.
Iris Inc. contributes equity of New Iris LLC and Iris Lux Holdco, S.à r.l.
contributes the stock of Surviving ULC to Iris Lux S.à r.l. (Luxembourg).





